                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE



Kevin Hiller


    v.                                    Case No. 19-cv-252-PB
                                          Opinion No. 2019 DNH 202

Robert Hazlewood, Warden, Federal
Correctional Institution, Berlin



                              O R D E R

     Before this Court is FCI-Berlin inmate Kevin Hiller’s

memorandum (Doc. No. 13), filed in response to the October 22,

2019 Order in this case, granting Hiller leave to file an

amended Rule 59(e) motion seeking to reopen the judgment.    In

considering the instant memorandum (Doc. No. 13), in the context

of reviewing the evidence filed by the respondent Warden in

support of the motion for summary judgment that this Court

granted, see Oct. 8, 2019 Order, this Court has identified an

issue unrelated to the specific arguments Hiller has made, which

could affect the Bureau of Prisons (“BOP”) calculations

regarding when Hiller’s 18-year federal sentence began to run,

and/or the BOP’s rationale for its sentence calculations at

issue here.    Specifically, there is a state court document in

the record before this Court, stating that Hiller’s state
sentence for a 2001 robbery charge “maxed” in June 2008, 1 three

years before the June 3, 2011 date BOP determined Hiller’s

federal sentence began to run.   Although Hiller has not raised

that issue in Document No. 13, the Court treats Hiller’s filing

as an amended Rule 59(e) motion, takes that motion under

advisement, and directs the parties to brief whether the

discrepancy in the record identified by this Court affects BOP’s

calculations or the agency’s rationale for its decision, or

otherwise provides grounds for reopening the judgment here.



                       Procedural History

     The following facts are undisputed.       In June 2001, Kevin

Hiller received a 4½ - 10 year sentence for robbery in

Pennsylvania state court (“2001 robbery”).        See Decl. of

Veronica Hodge (“Hodge Decl.”) ¶ 5 (Doc. No. 9-1, at 2).          In

2005, Hiller was transferred to a work release program as part

of his state sentence on the 2001 robbery.        Id. ¶ 6.   In May

2006, Hiller was arrested by Pennsylvania authorities for

committing additional robberies.       Id. ¶ 7.   Hiller’s work

release was revoked, and he was returned to a Pennsylvania

prison to continue serving the 2001 robbery sentence.         Id. ¶ 8.



     1See Doc. No. 9-3, at 2 (state robbery sentence “maxed on
6/3/2008”).


                                   2
     The May 2006 arrest resulted in federal Hobbs Act charges.

On October 31, 2006, while Hiller was in Pennsylvania Department

of Corrections (“PDOC”) custody on the 2001 robbery, the federal

court issued a writ of habeas corpus ad proseqendum to “borrow”

Hiller from the PDOC so that he could answer the federal charge.

Id. ¶ 9.   While Hiller was temporarily in the custody of federal

authorities on the Hobbs Act case, the state brought two

additional state robbery charges against Hiller (“2007 and 2008

state robbery charges”), to which Hiller ultimately pleaded

guilty.

     On December 19, 2008, while the 2007 and 2008 state robbery

charges were still pending, the federal court sentenced Hiller

to 18 years in prison for the Hobbs Act offense.   Id. ¶ 11.

That court intended to have the federal sentence run

concurrently with any sentence to be imposed by the state courts

in the 2007 and 2008 state robbery charges.   See, e.g., United

States v. Hiller, No. 06-cr-0096-04 (E.D. Pa. Mar. 20, 2017)

(Doc. No. 9-17, at 9).

     Hiller was returned to state custody on January 2, 2009.

Hodge Decl. ¶ 12.   Eleven months later, on December 2, 2009, the

state court sentenced Hiller to a 3 - 6 year prison term on the

2007 and 2008 state robbery charges.   The state court judge in

those cases indicated that the state sentences would be served



                                 3
concurrently with the 18-year federal sentence imposed in

December 2008 on the Hobbs Act offenses, id. ¶ 13, and the state

court credited Hiller with the time he had spent in detention

after his September 2007 and September 2008 arrests on those

charges.   Pennsylvania released Hiller to federal custody on

September 7, 2012.   Id. ¶ 14.

     Hiller filed administrative proceedings to challenge the

BOP’s sentence calculations affecting the projected end-date of

his 18-year federal sentence.    In response to Hiller’s filings,

the BOP made a nunc pro tunc designation of Hiller’s state

institution as the place where he was serving his federal

sentence starting on June 3, 2011, and granted Hiller

corresponding credit towards his 18-year federal sentence

beginning on that same date, which the BOP concluded was the

date Hiller had completely served his state sentence on the 2001

robbery case.

     This Court’s October 8, 2019 Order granted the respondent

Warden’s motion for summary judgment filed in this § 2241

petition, ruling that judgment as a matter of law was warranted

in light of respondent’s “Statement of Undisputed Facts,” to

which Hiller had failed to file any objection.   After judgment

entered, Hiller filed a motion (Doc. No. 12) seeking an

opportunity to file an out-of-time objection to the summary



                                  4
judgment motion.   This Court’s October 22, 2019 Order then

granted Hiller leave to file an amended Rule 59(e) motion,

through which the Court allowed Hiller to file his objection to

respondent’s summary judgment motion.    The instant filing (Doc.

No. 13) is Hiller’s response to that October 22, 2019 Order.

The respondent Warden has not filed any response to Doc. No. 13.



                            Discussion

     Upon reviewing the record in response to Document No. 13,

and re-examining the exhibits filed by the respondent in support

of the underlying dispositive motion (Doc. No. 9), the Court has

identified a discrepancy in the record that Hiller has not

highlighted, which could draw into question the BOP’s conclusion

that Hiller’s federal sentence began on June 3, 2011.

Specifically, a document in the record, generated by the PDOC,

states that, at some point, the PDOC determined that Hiller’s

sentence on the 2001 robbery case “maxed” on June 3, 2008. 2   The

existence of that document raises questions regarding BOP’s

calculations that rest on a finding that Hiller was released


     2A form prepared by PDOC officials calculates Hiller’s
“maximum release date” on the 2001 robbery as June 3, 2011. See
Att. 2 to Hodge Decl. (PDOC Sent. Summ.) (Doc. No. 9-3, at 2).
Another section of the same form entitled, “Summary of Remarks
on Sentence,” states that “version 4” of the same document
reflected that the 2001 robbery sentence “maxed on 6/3/2008.”
Doc. No. 9-3, at 2.


                                 5
from that state sentence on June 3, 2011.

     To enable this Court to issue an informed disposition of

Hiller’s amended Rule 59(e) motion, the Court directs the Warden

to file a brief with exhibits: clarifying whether the

discrepancy in the record identified by this Court affects the

BOP’s sentence calculations or the BOP’s rationale for its

calculations, and expressing the Warden’s position on whether

the judgment here should be reopened.      Hiller may file a

response relating to those issues, according to the schedule set

forth below.



                              Conclusion

     For the foregoing reasons, the Court directs as follows:

     1.      The clerk’s office is directed to update the docket to

reflect that Document No. 13 is Hiller’s amended Rule 59(e)

motion, filed in response to the October 22, 2019 Order in this

case.     The Court denies Hiller’s original motion for

reconsideration as moot (Doc. No. 12).

     2.      No later than January 13, 2020, the Warden is directed

to file a brief with exhibit(s) clarifying matters relating to

issues highlighted in this Order; addressing whether BOP’s

sentence calculations or its rationale for its decisions

relating to Hiller’s sentence are affected or altered; and



                                   6
addressing whether the judgment here should be reopened.

Petitioner is granted leave to file a response addressing those

issues by February 14, 2020.

      3.   The Court takes Hiller’s amended Rule 59(e) motion

(Doc. No. 13) under advisement pending the parties’ responses to

this Order.

      SO ORDERED.


                                     /s/ Paul J. Barbadoro
                                     Paul J. Barbadoro
                                     United States District Judge

December 2, 2019

cc:   Kevin Hiller, pro se
      Seth R. Aframe, Esq.




                                 7
